
	
		I
		111th CONGRESS
		1st Session
		H. R. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 44 of the United States Code to provide
		  for the suspension of fines under certain circumstances for first-time
		  paperwork violations by small business concerns.
	
	
		1.Short titleThis Act may be cited as the Working
			 Small Business Regulatory Relief Act.
		2.Suspension of
			 fines for first-time paperwork violations by small business
			 concernsSection 3506 of title
			 44, United States Code (commonly referred to as the Paperwork Reduction
			 Act), is amended by adding at the end the following:
			
				(j)Small
				businesses
					(1)Small business
				concernIn this subsection, the term small business
				concern means a business concern that meets the requirements of section
				3(a) of the Small Business Act (15
				U.S.C. 632(a)) and the regulations promulgated under that section.
					(2)In
				generalIn the case of a first-time violation by a small business
				concern of a requirement regarding the collection of information by an agency,
				the head of such agency shall not impose a civil fine on the small business
				concern unless the head of the agency determines that—
						(A)failure to impose
				a civil fine would impede or interfere with the detection of criminal
				activity;
						(B)the violation is a
				violation of an internal revenue law or a law concerning the assessment or
				collection of any tax, debt, revenue, or receipt;
						(C)the violation was
				not corrected on or before the date that is 6 months after the date of receipt
				by the small business concern of notification of the violation in writing from
				the agency; or
						(D)except as provided
				in paragraph (3), the violation presents a danger to the public health or
				safety.
						(3)Danger to public
				health or safety
						(A)In
				generalIn any case in which the head of an agency determines
				under paragraph (2)(D) that a violation presents a danger to the public health
				or safety, the head of the agency may, notwithstanding paragraph (2)(D),
				determine not to impose a civil fine on the small business concern if the
				violation is corrected not later than 24 hours after receipt by the small
				business owner of notification of the violation in writing.
						(B)ConsiderationsIn
				determining whether to provide a small business concern with 24 hours to
				correct a violation under subparagraph (A), the head of the agency shall take
				into account all of the facts and circumstances regarding the violation,
				including—
							(i)the nature and
				seriousness of the violation, including whether the violation is technical or
				inadvertent or involves willful or criminal conduct;
							(ii)whether the small
				business concern has made a good faith effort to comply with applicable laws
				and to remedy the violation within the shortest practicable period of time;
				and
							(iii)whether the
				small business concern has obtained a significant economic benefit from the
				violation.
							(C)Notice to
				congressIn any case in which the head of the agency imposes a
				civil fine on a small business concern for a violation that presents a danger
				to the public health or safety and does not provide the small business concern
				with 24 hours to correct the violation under subparagraph (A), the head of the
				agency shall notify Congress regarding such determination not later than the
				date that is 60 days after the date that the civil fine is imposed by the
				agency.
						(4)Limited to
				first-Time violations
						(A)In
				generalThis subsection shall not apply to any violation by a
				small business concern of a requirement regarding collection of information by
				an agency if such small business concern previously violated any requirement
				regarding collection of information by that agency.
						(B)Other
				agenciesFor purposes of making a determination under
				subparagraph (A), the head of an agency shall not take into account any
				violation of a requirement regarding collection of information by another
				agency.
						.
		
